Case 2:14-cr-00022-RMP   ECF No. 241   filed 03/31/21   PageID.704 Page 1 of 3


                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Mar 31, 2021
                                                                SEAN F. MCAVOY, CLERK
Case 2:14-cr-00022-RMP   ECF No. 241   filed 03/31/21   PageID.705 Page 2 of 3
Case 2:14-cr-00022-RMP   ECF No. 241   filed 03/31/21   PageID.706 Page 3 of 3
